EXAMINER'S AMENDMENT
 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Andrew Renehan, Registration No. 74,768 on 03/19/2021.  

 	The Amendment filed 3/10/2021 has been entered.
 
 	The following claims have been amended:
  	3. (Currently Amended) The electronic device of claim 2, wherein the displaying the first user interface including the first affordance is performed in accordance with a determination that the electronic device is running an audio media application.

 	In the interview dated 03/19/2021, Applicant’s attorney indicated that in the Amendment filed 3/10/2021, the status identifier for claim 3 was in error.  The above amendment was made to address the error and clarify that the amendment of claim 3 to include a “the” before the phrase “displaying the first user interface” is desired.  

 	The following is an examiner's statement of reasons for allowance:

 	In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 14 and 15 as a whole.  
 	At best the prior arts of record, specifically, Young (WO 2018/0198136) teaches a system and interfaces for connecting headphones to an electronic device e.g., see Young Fig. 7A, 7D, 

	In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made,
knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 14 and 15 as a whole.

 	Thus, independent claims 1, 14 and 15 are allowed over the prior art of record.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer To can be reached at 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7388.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143